Title: The American Commissioners to Thomas Read, 29 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Read, Thomas


Captain Read,
Passi July 29. 1778
You will take on Board your Vessell such a Cargo, as you shall receive from Mr. Schweighauser, out of such Merchandises belonging to the Public as he has in his Hands. You will get loaded and to sea with all possible Dispatch and return to such Part of America as you shall judge safest. We propose to send Dispatches by you, which We shall forward in season, but dont wait, after you are ready to Sail for any Dispatches from Us, without further orders from Us. We are &c.
Captn. Read of the Baltimore
